

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.17


This Supplement No. 2 to the Joint Ownership Agreement has been filed to provide
investors with information regarding its terms.  It is not intended to provide
any other factual information about the Tennessee Valley Authority.  The
representations and warranties of the parties in this Supplement No. 2 to the
Joint Ownership Agreement were made to, and solely for the benefit of, the other
party to this Supplement No. 2 to the Joint Ownership Agreement.  The assertions
embodied in the representations and warranties may be qualified by information
included in schedules, exhibits, or other materials exchanged by the parties
that may modify or create exceptions to the representations and
warranties.  Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.

 
 

--------------------------------------------------------------------------------

 

TVA Contract No. 00069956, Supp. No. 2


AGREEMENT
Between
TENNESSEE VALLEY AUTHORITY
And
SEVEN STATES POWER CORPORATION






THIS AGREEMENT, dated as of September 30, 2008 (Agreement), is entered into by
and between SEVEN STATES POWER CORPORATION (Seven States), a not-for-profit
mutual benefit corporation created and existing under the Laws of the State of
Tennessee, and TENNESSEE VALLEY AUTHORITY (TVA), a corporate agency and
instrumentality of the United States Government created and existing under and
by virtue of the Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C.
§§ 831-831ee (2006).


W I T N E S S E T H:


WHEREAS, TVA and Seven States have entered into a Joint Ownership Agreement
dated April 30, 2008, numbered as TVA Contract No. 00069956 (as amended “JOA”);
and


WHEREAS, by the document attached hereto and incorporated herein by reference
(Exhibit), Seven States has given notice to TVA in accordance with section 3 of
the JOA specifying an undivided ownership share (Elected Percentage) of 90
percent and a Designated Entity; and


WHEREAS, the parties wish to provide for the scheduling of the Seven States
Closing at which said Designated Entity will take title to that Elected
Percentage; and


WHEREAS, the parties wish to further amend and supplement the JOA in the
respects necessary to provide for the possibility of a Seven States Closing on
an Elected Percentage of at least 51 percent (First Seven States Closing) taking
place before October 1, 2008, with a closing on the remainder (Second Seven
States Closing) taking place no earlier than January 2, 2009, and no later than
May 9, 2009, all as provided for below;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TVA and Seven States
agree as follows:


1.  If Seven States is ready to move forward with closing on an Elected
Percentage of at least 51 percent before October 1, 2008, the parties will
endeavor to schedule a First Seven States Closing on such Elected Percentage
before that date.  It is expressly recognized that such a First Seven States
Closing is presently contemplated for September 26, 2008.

 
 
–1–

--------------------------------------------------------------------------------

 



2.  If at said First Seven States Closing, the Designated Entity takes title to
an Elected Percentage of at least 51 percent but less than 90 percent, the
parties will endeavor to schedule a Second Seven States Closing no earlier than
January 2, 2009, and no later than May 9, 2009, at which closing the Designated
Entity could take title to the remainder, or any portion thereof, of the Elected
Percentage of 90 percent; provided, however, that if a Buy-Back Option is
exercised at any time before said Second Seven States Closing, no such second
closing shall proceed.


3.  If the Designated Entity does not take title to any Elected Percentage at a
First Seven States Closing occurring before October 1, 2008, there shall be only
one Seven States Closing and it will be not be scheduled until on or after
January 2, 2009, and no later than May 9, 2009, at which closing the Designated
Entity could take title to an Elected Percentage of no less than 51 percent and
no greater than 90 percent.


4.  Capitalized terms used in this Agreement, including the recitals, and not
otherwise defined herein, shall have the respective meanings set forth in the
JOA.


IN WITNESS WHEREOF, Seven States and TVA have caused this Agreement to be
executed by their duly authorized representatives as of September 30, 2008.


SEVEN STATES POWER CORPORATION


      


By:  /s/ Jack Simmons________________
        Title: President/CEO




TENNESSEE VALLEY AUTHORITY






By:  /s/ Tom D. Kilgore______________
        Title: President and CEO

 
 
–2–

 
